Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The term “crimp” in claim 1 is a relative term which renders the claim indefinite. The term “crimp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the term "crimp" may be a known standard in the art, as it is defined by the applicant in paragraph 0029 of the specification to be measured according to the method taught by JIS L1096-2010, said standards are updated and revised often and are sometimes withdrawn. As the limits of such standards are frequently being redefined, using such standards without defining the specific limitations desired from them (such as crimp dimensions and other design properties) renders the claim indefinite.
The term “JIS K6372", "JIS K6373", "ISO 5296-1", "ISO 5296-2", and "DIN7721" in claim 7 and "JIS B1857-1" and "ISO 13050” in claim 9 are relative terms which render the claims indefinite. The terms “JIS K6373", "ISO 5296-1", "ISO 5296-2", "DIN7721", "JIS B1857-1", and "ISO 13050” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the above mentioned terms are known standards in the art, said standards are updated and revised often and are sometimes withdrawn (as is the case with at least ISO 5296-1 and ISO 5296-2). As the limits of such standards are frequently being redefined, using such standards without defining the specific limitations desired from them (such as tooth pitch, length, and other design properties) renders the claims indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/683,405 in view of Wu et al (US 2011/0003659 A1). Claim 1 of copending application 16/683,405 (hereon referred to as the copending application or 405) contains all the limitations of claim 1 of the instant application (hereon referred to as the instant application or 474) except for "a crimp of the thermoplastic synthetic resin fiber used in the longitudinal direction of the belt is greater than a crimp of the fluorine resin fiber used in the width direction of the belt".  
Wu et al teaches that the longitudinal yarns may be crimped (paragraph 0027), and the crimp of the longitudinal yarn would be greater than the crimp of the width direction yarns, which are not crimped at all. Additionally, Wu et al teaches that the elongation at a specific load of the belt may serve as a useful measure of the degree of crimping the yarn. The crimped longitudinal yarn as taught by Wu et al has an elongation of at least 50% to at least 80% at 2 kg tension, while the crimped width direction yarns have an elongation of 1% to 20% at 2 kg tension, indicating that the crimp of the longitudinal direction fiber is greater than a crimp of the width direction fiber (paragraphs 0026-0027). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the crimping as taught by Wu et al in the design of the fabric as taught by the copending application in order to improve elasticity with materials that have greater heat and/or oil resistance and other high performance characteristics.
. 
This is a provisional nonstatutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 16/683,405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 2 of the instant application corresponds to claim 1 of the copending application, whereas claim 3 of the instant application corresponds to claim 2 of the copending application, claim 4 of the instant application corresponds to claim 3 of the copending application, claim 5 of the instant application corresponds to claim 4 of the copending application, and so on. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasch (US 9091324 B2) in view of Yoshida et al (US 8871329 B2) and Wu et al (US 2011/0003659 A1).
Regarding claim 1, Pasch teaches a resin belt (30) comprising:
a plurality of teeth (18) disposed at predetermined intervals along a longitudinal direction (Pasch, column 4 lines 25-32) of the belt running surface of a belt body (14) made of thermoplastic resin (Pasch, column 6 lines 33-35); and
	a cloth (cover 32) covering the teeth (Pasch, column 4 lines 25-30),
	wherein the cloth (32) is a woven cloth obtained by weaving (Pasch, column 4 lines 50-52). 
	Pasch fails to teach that the woven cloth is obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn in the longitudinal direction of the belt and a fluorine resin fiber used as a weft yarn in a width direction of the belt, or that a crimp of the thermoplastic synthetic resin fiber used in the longitudinal direction of the belt is greater than a crimp of the fluorine resin fiber used in the width direction of the belt.
	Yoshida et al, however, teaches a woven cloth (30) obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn (weft yarn 38) in the longitudinal direction (the terms weft and warp are switched, but characteristics and limitations are the same as the claimed invention)(Yoshida et al, column 5 lines 5-10 and column 7 line 51-column 8 line 9) of the belt and a fluorine resin fiber used as a weft yarn (warp yarn 40) in a width direction (see note 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cloth as taught by Yoshida et al with the belt as taught by Pasch, as the formation of the cloth component with the desired materials as taught by Yoshida et al results in less tooth damage due to abrasion and better adhesion between the cloth component and the belt body (Yoshida et al, column 15 lines 34-50). 
	Further regarding claim 1, Wu et al teaches that the longitudinal yarns may be crimped (paragraph 0027), and the crimp of the longitudinal yarn would be greater than the crimp of the width direction yarns, which are not crimped at all. Additionally, Wu et al teaches that the elongation at a specific load of the belt may serve as a useful measure of the degree of crimping the yarn. The crimped longitudinal yarn as taught by Wu et al has an elongation of at least 50% to at least 80% at 2 kg tension, while the crimped width direction yarns have an elongation of 1% to 20% at 2 kg tension, indicating that the crimp of the longitudinal direction fiber is greater than a crimp of the width direction fiber (paragraphs 0026-0027). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the crimping as taught by Wu et al in the design of the fabric as taught by the copending application in order to improve elasticity with materials that have greater heat and/or oil resistance and other high performance characteristics.
Wu et al, Yoshida et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover.


	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 3, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body (14) is made of polyurethane (Pasch, column 6 lines 33-35). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 4, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Yoshida et al further teaches that the thermoplastic synthetic resin fiber is made of nylon and the fluorine resin fiber is made of tetrafluoroethylene-based resin (Yoshida et al, column 3 lines 32-52). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 


	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 6, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body and the cloth are integrally formed with each other (Pasch, column 7-column 10). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 7, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches a trapezoidal-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an MXL type, XL type, L type, H type, or XH type of a trapezoidal-shaped belt described in JIS K6372, JIS K6373, ISO 5296-1, or ISO 5296-2, or that the cloth is integrally formed with a teeth surface part of a T2.5 type, T5 type, T10 type, or T20 type of a trapezoidal-shaped belt described in DIN7721. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have teeth surface parts as taught by JIS 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 8, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches a trapezoidal-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an AT type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an AT type teeth surface part, as such standards are well known in the art.
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 9, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an H type, S type, or P type of an arc-shaped belt described in JIS B1857-1 or ISO 13050. 

	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 10, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an MA type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an MA type teeth surface part, as such standards are well known in the art.
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 11, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part of the belt (Pasch, column 7-column 10). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 


	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 13, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body contains, as a core wire (46), at least one selected from a steel wire, a stainless steel wire, an aramid fiber, a glass fiber, a carbon fiber, a nylon fiber, a polyester fiber, or a polyparaphenylene benzoxazole (PBO) fiber (Pasch, column 6 lines 50-60). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duke, Jr. Et al (US 10018248 B2), Newsome (US 9599189 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651